1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
2.  Applicant's amendment, filed 7/29/2021, is acknowledged.
 
3.  Claims 1-2, 4-23 and 26-28 are pending and under examination.

4.  The following new ground of rejection is necessitated by the amendment submitted 7/29/2021.

5.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6.  Claim 1, 4, 7-8, 11-12, 17-21 stand and newly added claim 28 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of natural, nucleic acid encoding naturally occurring TCRα and TCRβ chains of SEQ ID NO: 9 and 11, respectively, as well as TCR encoded by the nucleic acid without significantly more. The TCR comprising the comprising the TCRα and TCRβ chains of SEQ ID NOs: 9 and 11 was isolated from a T-cell repertoire of a patient (see page 29, Example 1). This judicial exception is not integrated into a practical application because it lacks markedly different characteristics from any naturally occurring counterpart. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed recombinant polypeptide product is not markedly different  form its naturally occurring counterpart because it conveys the same amino acid components for the same reasons set forth in the previous Office Action mailed 07/29/2021. 


Applicant’s arguments, filed 7/29/2021, have been fully considered, but have not been found convincing.

 Applicant submits that the nucleic acids encoding the human TCR alpha and beta chains are separated because they are located on two different chromosomes (Exhibits A &B). Because the claimed nucleic acid is a single nucleic acid which encodes portions of both the alpha and beta chains, the structure of the claimed nucleic acid is changed as compared to nature.

However, the key to the eligibility of all non-naturally occurring products is whether they possess markedly different characteristics from any naturally occurring counterpart. See MPEP 2106.04(b) II.  The claim is a nature-based product, i.e., a combination of two naturally occurring TCR chains (alpha and beta chains), the nature-based product (the combination) is 52-60 in nature. When the both the alpha and beta chains are associated together, however, the claimed combination has antigenic specificity for KK-LC-152-60. This antigenic specificity property of the claimed combination is not markedly different from the antigenic specificity properties of the TCR comprising the claimed αβ chains by themselves in nature. The characteristics of the claimed nature-based combination are the same as the characteristics of the individual components in their natural state.  Accordingly, the claimed combination dose not have markedly different characteristics, and is a “product of nature”. Thus, the claim is directed to an exception (Step 2A: Yes), and does not qualify as eligible subject matter. 

In other words, the claimed nucleotide sequence encoding a TCR comprising SEQ ID NOs:3-8 is different, but not markedly different, from its natural counterpart in its natural state (obtained from T-cell repertoire of a patient following the administration of TIL-3853), and thus is a “product of nature” exception. Accordingly, the claim is directed to an exception (Step 2A: YES). Because the claim does not include any additional features that could add significantly more to the exception (Step 2B: NO), the claim does not qualify as eligible subject matter, and should be rejected under 35 U.S.C. § 101.
 

Applicant submits that the claimed nucleic acid is a single nucleic acid which encodes portions of both the alpha and beta chains. Applicant submits that a single nucleic acid is not provided in nature.   

However, the Supreme Court made clear, neither naturally occurring compositions of matter, nor synthetically created compositions that are structurally identical to the naturally occurring compositions, are patent eligible.”). Thus, a synthetic, artificial, or non-naturally occurring product such as a cloned organism or a human-made hybrid plant is not automatically eligible because it was created by human ingenuity or intervention. See, e.g.,In re Roslin Institute (Edinburgh), 750 F.3d 1333, 1337, 110 USPQ2d 1668, 1671-72 (Fed. Cir. 2014) (cloned sheep); cf. J.E.M. Ag Supply, Inc. v. Pioneer Hi-BredInt 7, Inc., 534 U.S. 130-132, 60 USPQ2d 1868-69 (2001) (hybrid plant). Instead, the key to the eligibility of all non-naturally occurring products is whether they possess markedly different characteristics from any naturally occurring counterpart. See MPEP 2106.04(b) II.

 
7.  Claims 22-23 and 26-27 are allowable. 

s 2, 5, 6, 9, 10 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 9.    Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 19, 2021

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644